Notice of Allowance

Response to Arguments

Applicant’s arguments filed on April 21, 2021, with respect to claim(s) 1, 7 and 11 have been fully considered [see applicant’s arguments pg. 19]. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.

In regards to claims 1, 7 and 11, Kamizono teaches a wireless keyboard that transmits signals corresponding to actuated keys using acoustic signals [fig. 4, abstract L. 1-6].
Brodersen et al. (US-2010/0123834) teaches a user interface that can be used to learn signals transmitted from an input device [fig.3B, fig. 4, fig. 5].
 However, the prior art does not teach by either anticipation or combination the following limitation: the information input unit is further configured to: 43store the N key values corresponding to the N key sound waves in the 44database by associating the N key values with information of the N key sound waves, and 45display a user interface .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685